825 So. 2d 499 (2002)
Christopher B. DANIELS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-2423.
District Court of Appeal of Florida, Second District.
September 4, 2002.
FULMER, Judge.
Christopher Daniels timely appeals the summary denial of his motion for jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In denying relief, the trial court attached portions of the court record to support its factual findings regarding pertinent dates when Daniels was arrested or posted bond. On appeal, Daniels challenges the factual accuracy of the trial court records, specifically arguing that he was not released on the dates the bonds were issued. We affirm without prejudice to any right Daniels may have to file a timely motion for relief under Florida Rule of Criminal Procedure 3.850. See Hamilton v. State, 752 So. 2d 133 (Fla. 2d DCA 2000).
Affirmed.
DAVIS and COVINGTON, JJ., Concur.